Case 09-11204-elf     Doc 3419     Filed 08/23/21 Entered 08/23/21 13:54:10            Desc Main
                                  Document     Page 1 of 17



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In Re:                                            : Chapter 11
                                                   :
                                                   : Case No. 09-11204 (SR)
 PHILADELPHIA NEWSPAPERS LLC, et al.               :
                                                   : (Jointly Administered)
                                                   :
                   Debtors.                        :


 MOTION OF THE PHILADELPHIA INQUIRER, PBC, TO REOPEN, TO ENFORCE
THE CONFIRMATION ORDER, PLAN, AND ASSET PURCHASE AGREEMENT, AND
TO BAR VINCENT GAUDINI, JR. FROM PROSECUTING A STATE COURT ACTION

               The Philadelphia Inquirer, PBC (“PI PBC”), by and through its undersigned

counsel, respectfully moves this Court for the entry of an order reopening this bankruptcy case

and enforcing (a) the provisions of the Order Confirming The Fifth Amended Joint Chapter 11

Plan As Of September 24, 2010 (“Confirmation Order”), (b) the provisions of the Fifth Amended

Chapter 11 Plan As Of September 24, 2010 (“Plan”) filed by Philadelphia Newspapers, LLC, et

al. (“Debtors” 1), and (c) the terms of the Asset Purchase Agreement (“APA”) approved by this

Court. See. Ex. 1 (Confirmation Order, Docket No. 2620); Ex. 2 (Plan, Docket No. 2620-1); Ex.

3 (Order with APA as Exhibit A, Docket No. 2619). More specifically, based on the

Confirmation Order, the Plan, and the APA, PI PBC seeks an order enjoining Vincent Gaudini,

Jr., from further prosecuting a pending civil action against PI PBC. See Ex. 4 (Third Amended

Complaint).

               Mr. Gaudini sued PI PBC in February 2021 in the Court of Common Pleas of

Philadelphia County, Pennsylvania, based on a March 5, 2010 article, claiming that the article


          1
         The “Debtors” are: Philadelphia Newspapers, LLC, PMH Acquisition, LLC, Broad
Street Video, LLC, Philadelphia Direct, LLC, Philly Online, LLC, PMH Holdings, LLC, Broad
Street Publishing, LLC, Philadelphia Media, LLC and Philadelphia Media Holdings, LLC.



#13851858 v9
Case 09-11204-elf     Doc 3419     Filed 08/23/21 Entered 08/23/21 13:54:10              Desc Main
                                  Document     Page 2 of 17



falsely accused him of extortion. PI PBC is the current form of the entity that, in October 2010,

purchased certain assets from the Debtors Philadelphia Newspapers LLC, et a.l—including The

Philadelphia Inquirer, the Philadelphia Daily News, and the newspapers’ website. The terms of

the APA, Confirmation Order, and Plan made clear that the purchaser did not assume any

liability for claims based on articles published before October 2010, released the purchaser from

such claims, and enjoined such claims against the purchaser. Indeed, in light on these

provisions, this Court entered an order in June 2011 requiring the dismissal with prejudice of two

state court defamation lawsuits based on pre-October 2010 articles. See Ex. 5 (Opinion, Docket

No. 3229) at 6-15, reported at In re Phila. Newspapers, LLC, 450 B.R. 99, 104-08 (E.D. Pa.

Bankr. 2011); Ex. 6 (Order, Docket No. 3230) at ¶¶ 2, 4-5. It should likewise require the

dismissal of Mr. Gaudini’s claims with prejudice here.

                                JURISDICTION AND VENUE

               1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)

and 1334(b). This Motion involves a core proceeding, and this Court has retained exclusive

jurisdiction to consider this matter pursuant to paragraph 40 of the confirmation order and

Section 11.01, Article XI, of the plan, which provide as follows:

               Retention of Jurisdiction. Pursuant to sections 105(a) and 1142 of
               the Bankruptcy Code, and notwithstanding entry of this
               Confirmation Order or the occurrence of the Effective Date, the
               Bankruptcy Court shall retain exclusive jurisdiction as provided in
               Article XI of the Plan over all matters arising out of, arising in or
               related to, the Chapter 11 Cases and the Plan.

               Ex. 1 (Confirmation Order, Docket No. 2620) at ¶ 40.

               Exclusive Jurisdiction of Bankruptcy Court. Notwithstanding the
               entry of the Confirmation Order and the occurrence of the
               Effective Date, the Bankruptcy Court shall retain after the
               Effective Date exclusive jurisdiction of all matters arising out of,
               arising in or related to the Chapter 11 Cases to the fullest extent


                                                -2-
Case 09-11204-elf     Doc 3419    Filed 08/23/21 Entered 08/23/21 13:54:10            Desc Main
                                 Document     Page 3 of 17



              permitted by applicable law, including, without limitation,
              jurisdiction to:

              ....

              (e) construe, take any action and issue such order, prior to and
              following the Confirmation Date . . , as may be necessary for the
              enforcement, implementation, execution and consummation of the
              Plan and all contracts, instruments, releases, indentures and other
              agreements or documents created in connection with the Plan . . . ;

              (f) determine and resolve any cases, controversies, suits or disputes
              that may arise in connection with the consummation,
              interpretation, implementation or enforcement of the Plan (and all
              Exhibits to the Plan and the Plan Supplement) or the Confirmation
              Order, including the indemnification and injunction provisions set
              forth in and contemplated by the Plan or the Confirmation Order,
              or any Entity's rights arising under or obligations incurred in
              connection therewith;

              ....

              (m) hear and determine disputes arising in connection with the
              interpretation, implementation or enforcement of the Plan or Asset
              Purchase Agreement.

              Ex. 2 (Plan, Docket No. 2620-1) at Article XI, § 11.01.

              2.      Venue is proper in this Court pursuant to 28 U.S.C. Sections 1408 and

1409.

                                 FACTUAL BACKGROUND

        A.    The sale, Plan, and Confirmation Order.

              3.      On or about February 22, 2009, the Debtors, other than Debtor

Philadelphia Media Holdings LLC, filed voluntary petitions for relief commencing the above-

captioned cases under Chapter 11 of Title 11 of the United States Code in this Court. Debtor

Philadelphia Media Holdings LLC filed its petition for relief under Chapter 11 on June 10, 2009.

              4.      On September 24, 2010, the Debtors filed their Fifth Amended Chapter 11

Plan As Of September 24, 2010 (“Plan”). (Docket No. 2599).


                                               -3-
Case 09-11204-elf     Doc 3419     Filed 08/23/21 Entered 08/23/21 13:54:10          Desc Main
                                  Document     Page 4 of 17



               5.     On September 30, 2010, the Bankruptcy Court entered an Order

confirming the Plan (“Confirmation Order”). (Docket No. 2620, attaching copy of Plan at

Docket No. 2620-1.)

               6.     Also on September 30, 2010, this Court entered an Order (A) Approving

Addendum To Third Supplement To The First Amended Disclosure Statement With Respect To

First Amended Chapter 11 Plan As Of October 27, 2009 And (B) Approving Amended Form Of

Ballot For The Solicitation Of Votes To Accept Or Reject The Fifth Amended Joint Chapter 11

Plan As Of September 24, 2010. (Docket No. 2619.) In entering that Order, the Court approved

the form of the Asset Purchase Agreement (the “APA”) that was attached as Exhibit A to the

Order. The Order, with the APA attached to it, is attached hereto as Exhibit 3.

               7.     The APA delineates the terms by which PN Purchaser Co., LLC

purchased certain assets from Debtors, the sellers. Those assets included The Philadelphia

Inquirer, the Philadelphia Daily News, and the newspapers’ website.

               8.     The “Effective Date” under the confirmed Plan occurred on October 8,

2010. See Notice of Effective Date of Fifth Amended Joint Chapter 11 Plan As Of September

24, 2010 filed on October 22, 2010. (Docket No. 2683.)

               9.     On or about October 8, 2010, the transaction described in the APA closed.

               10.    As discussed in detail in the Argument section below, the Confirmation

Order and APA excluded from the sale any liability for claims based on pre-October 2010

articles, and the Confirmation Order and Plan released the purchaser from such claims and

enjoined such claims against the purchaser.

               11.    On October 8, 2010, PN Purchaser Co., LLC was converted to

Philadelphia Media Network, Inc. See Ex. 7.



                                               -4-
Case 09-11204-elf      Doc 3419        Filed 08/23/21 Entered 08/23/21 13:54:10        Desc Main
                                      Document     Page 5 of 17



               12.     On March 30, 2012, Philadelphia Media, Inc. was converted to

Philadelphia Media Network, LLC. See Ex. 8.

               13.     On May 7, 2014, this bankruptcy case was marked on the docket as

terminated for statistical purpose.

               14.     On December 18, 2015, Philadelphia Media Network, LLC as converted

to Philadelphia Media Network, PBC. See Ex. 9.

               15.     On May 20, 2019, the name of Philadelphia Media Network, PBC was

changed to The Philadelphia Inquirer, PBC. See Ex. 10.

       B.      The March 2010 Article and February 2021 Lawsuit.

               16.     In a March 5, 2010 article, then-Inquirer Staff Writer Derrick Nunally

reported on criminal charges that had been brought against ex-Philadelphia police officer

Vincent Gaudini, Sr. (“Vincent Sr.”) for allegedly attempting to extort Harcum College in

connection with unpaid dorm fees for one of his sons, Michael. (“March 2010 Article.”). The

March 2010 Article mentioned that Vincent Sr. was a Harcum College alum and that another of

his sons, Vincent Gaudini, Jr. (“Vincent Jr.”), had matriculated there, too. The March 2010

Article also included a photograph of Vincent Sr. with Vincent Jr. See Ex. 4 (Third Amended

Complaint) at Ex. A (March 2010 Article, with photograph); see also Ex. 11 (more legible

version of March 2010 Article, without photograph, available at

https://www.inquirer.com/philly/news/breaking/20100305_Ex-

Phila__cop_charged_in_extortion_attempt.html.).

               17.     On October 30 2020, counsel for Vincent Jr. contacted PI PBC’s general

counsel to complain about the March 2010 Article, which remained available on PI PBC’s

website. Focusing on the photograph, Vincent Jr.’s counsel stated that the March 2010 Article’s



                                                -5-
Case 09-11204-elf      Doc 3419     Filed 08/23/21 Entered 08/23/21 13:54:10              Desc Main
                                   Document     Page 6 of 17



presence online was preventing Vincent Jr. from finding employment. See Ex. 12 (Oct. 30, 2020

letter). Without any obligation to do so, PI PBC then removed the photograph from its website.

               18.     On February 18, 2021, Vincent Jr. nonetheless sued PI PBC (“Gaudini

Action”), contending that the March 2010 Article and accompanying photograph implied that

Vincent Jr. had engaged in extortion and asserting that the March 2010 Article’s online

availability had prevented Vincent Jr. from finding employment in his chosen fiel for the past ten

years. See Ex. 13 (Original Complaint) at ¶¶ 14-15, 17.

               19.     On April 12, 2021, undersigned counsel brought to Vincent Jr.’s counsel’s

attention this bankruptcy case and this Court’s 2011 opinion enjoining state court defamation

actions based on pre-October 2010 articles. In doing so, undersigned counsel highlighted that it

did not matter to this Court that the articles at issue in those cases remained available online.

Undersigned counsel therefore asked Vincent Jr.’s counsel to withdraw Vincent Jr.’s claims

against PI PBC. See Ex. 14 (Apr. 12, 2021 email).

               20.     Vincent Jr. and his counsel have refused to do so. Vincent Jr.’s counsel

has maintained that the bankruptcy proceedings do not preclude his client’s claims against PI

PBC because, by removing the photograph of Vincent Sr. and Vincent Jr. from its website in

2021, PI PBC “republished” the March 2010 Article. But after pointing to this purported

“republication” as his justification for not withdrawing his client’s claims against PI PBC,

Vincent Jr.’s counsel filed a Third Amended Complaint that still based the claims against PI PBC

on the photograph. See Ex. 4 (Third Amended Complaint) at ¶¶ 14-15, 17 & Ex. A (March 2010

Article, with photograph). When undersigned counsel asked how Vincent Jr. could

simultaneously (1) seek to avoid the effect of the bankruptcy based on the purported

“republication” of the March 2010 Article without the photograph and (2) base claims against PI



                                                 -6-
Case 09-11204-elf      Doc 3419     Filed 08/23/21 Entered 08/23/21 13:54:10               Desc Main
                                   Document     Page 7 of 17



PBC on the version of the March 2010 Article with the photograph, Vincent Jr.’s counsel refused

to answer. He also refused to provide any legal authority to support his argument that the

removal of the photograph amounted to a “republication” of the March 2010 Article. See Ex. 15

(July 23-Aug. 13, 2021 emails).

                                      RELIEF REQUESTED

               21.     PI PBC seeks the entry of an order (i) reopening this bankruptcy case for

the limited purpose of ruling on the arguments made and relief requested in this Motion; (ii)

dismissing Vincent Jr.’s claims against PI PBC in the Gaudini Action and directing him to take

all necessary action effectuate that dismissal; (iii) directing Vincent Jr. to cease any further acts

to continue his claims against PI PBC in the Gaudini Action or to in any other manner seek to

enforce his claims against PI PBC based on the March 2010 Article; and (iv) granting PI PBC

such other and further relief as is just, including costs and attorney’s fees incurred in connection

with this Motion and defending against the Gaudini Action.

                                           ARGUMENT

       A.      There is cause to open this bankruptcy case.

               22.     “Under 11 U.S.C. § 350(b), a bankruptcy court may reopen a closed case

‘to administer assets, to accord relief to the debtor, or for other cause.’” In re Lazy Days’ RV

Ctr. Inc., 724 F.3d 418, 422 (3d Cir. 2013). The Third Circuit has “interpreted § 350(b) to give

bankruptcy courts broad discretion to reopen cases after an estate has been administered.” Id. at

423 (internal quotation marks and ellipsis omitted). Here, there is such “other cause,” 11 U.S.C.

§ 350(b), for the Court to exercise that discretion and reopen this bankruptcy case. Specifically,

as detailed in the Argument section below, Vincent Jr. has filed a state court lawsuit against PI

PBC that, PI PBC contends, is precluded by the Confirmation Order that this Court issued and by

the Plan and APA that this Court approved. This Court has exclusive jurisdiction to rule on PI

                                                  -7-
Case 09-11204-elf      Doc 3419     Filed 08/23/21 Entered 08/23/21 13:54:10              Desc Main
                                   Document     Page 8 of 17



PBC’s arguments to that effect and to enforce the Confirmation Order, Plan, and APA. See ¶ 1

above. In addition, this Court is well suited to interpret and enforce these documents—given that

it issued or approved each of them. See In re Lazy Days’ RV Ctr., 724 F.3d at 423 (“[T]he

Bankruptcy Court here was well suited to provide the best interpretation of its order . . . .”

(internal quotation marks omitted)). Moreover, this Court has already interpreted and enforced

the Confirmation Order, Plan, and APA in a situation like this one—that is, in ruling on a motion

to enforce the Confirmation Order, Plan, and APA by barring state court claims based on pre-

October 2010 articles. See Ex. 5 (Opinion, Docket No. 3229) at 6-15, reported at In re Phila.

Newspapers, LLC, 450 B.R. at 104-08; Ex. 6 (Order, Docket No. 3230) at ¶¶ 2, 4-5. Therefore,

this Court should reopen this bankruptcy case for the limited purpose of considering and ruling

on PI PBC’s request that the Court enforce the Confirmation Order, Plan, and Asset Agreement

by barring Vincent Jr. from proceedings further with his state court action based on the March

2010 Article.

        B.      Under the APA and Confirmation Order, PI PBC did not assume any
liability for claims based on the March 2010 Article.

                23.    The Confirmation Order approved the sale of the Debtors’ assets free and

clear of any liabilities other than those expressly assumed in the APA:

                Sale. The Debtors are hereby authorized to sell and transfer
                substantially all of their assets under sections 365, 1123(a)(5),
                1123(b)(4), 1129(b)(2)(A), 1141(c), 1145 and 1146(a) of the
                Bankruptcy Code under the terms and conditions of the Asset
                Purchase Agreement, free and clear of any Claims, Liens, Interests
                or encumbrances, other than Assumed Liabilities and Encumbered
                Assets as defined in the Asset Purchase Agreement.

Ex. 1 (Confirmation Order, Docket No. 2620) at ¶ 40.

                24.    The APA in turn expressly excluded any liability based on pre-closing

acts, omissions, or events:


                                                 -8-
Case 09-11204-elf      Doc 3419      Filed 08/23/21 Entered 08/23/21 13:54:10             Desc Main
                                    Document     Page 9 of 17



                Excluded Liabilities: Under no circumstance shall Purchaser
                assume or be obligated to pay, and none of the Assets shall be or
                become liable for or subject to, any of the Excluded Liabilities,
                including, but not limited to, the following Liabilities, which shall
                be and remain Liabilities of the Sellers:

                ....

                (d) Liabilities arising out of or in connection with claims, litigation
                and proceedings (whether instituted prior to or after Closing) for
                acts or omissions that occurred, or arise from events that
                occurred, prior to the Closing Date.

Ex. 3 (Order attaching APA, Docket No. 2619) at Ex. A (APA) at § 2.4(d) (bold added).

                25.    To avoid any possible confusion, the APA went on to provide:

                Excluded Assets and Liabilities. Notwithstanding anything to the
                contrary contained herein, Purchaser shall not . . . assume any
                liability for any of the Excluded Liabilities.

Id. at § 2.9.

                26.    Vincent Jr.’s claims arise from the publication of the March 2010

Article—an act that occurred before the October 2010 closing of the sale. PI PBC thus has not

assumed any liability for Vincent Jr’s claims.

                27.    In 2011, when PI PBC was known as Philadelphia Media Network, Inc., 2

this Court reached the same conclusion as to claims based on October 2009 and June 2010

articles (brought by plaintiffs named Glunk and Brodie, respectively). After quoting the above

APA sections in ruling on a motion much like this one, the Court explained that the APA was

fatal to the plaintiffs’ claims because the articles on which they based their claims pre-dated the

closing:


        2
         As explained above, PN Purchaser, LLC—the name of the purchaser in the APA—was
converted to Philadelphia Media Network, Inc, and Philadelphia Media Network, Inc. was
ultimately converted to PI PBC—with a few interim steps along the way. See ¶¶ 7, 11-12, 14-15.



                                                  -9-
Case 09-11204-elf      Doc 3419        Filed 08/23/21 Entered 08/23/21 13:54:10            Desc Main
                                     Document      Page 10 of 17



                The Effective Date of the Plan was October 8, 2010. The sale
                closed that month. Both the Glunk and Brodie claims arose well
                prior to that date. The articles which Glunk claims defamed him
                were published in October 2009. In the case of Brodie, the
                allegedly defamatory material appeared on June 22, 2010. As both
                arose prior to the Closing date, PMN [i.e., Philadelphia Media
                Network, Inc.] did not assume liability for them.

Ex. 5 (Opinion) at 11-12, reported at In re Phila. Newspapers, LLC, 450 B.R. at 107.

                28.        The fact that the March 2010 Article remained online after the closing

does not change the outcome here. That is because Pennsylvania has adopted the Single

Publication Rule. See Pa. C.S.A. § 8341(b). Under the Single Publication Rule, “‘“any one

edition of a book or newspaper, or any one radio, television broadcast, exhibition of a motion

picture or similar aggregate communication is a single publication.”’” In re Phila. Newspapers,

LLC, 690 F.3d 161, 174 (3d Cir. 2012) (quoting Graham v. Today’s Spirit, 468 A.2d 454, 457

(Pa. 1983) (in turn quoting Restatement (Second) of Torts § 577(A)(3))). As the Third Circuit

explained, Pennsylvania adopted this Rule “[t]o avoid the potential for endless re-triggering of

the statute of limitations” every time a mass media communication is circulated, viewed, read, or

listened to. Id. at 174.

                29.        While the Pennsylvania Supreme Court does not appear to have had the

opportunity to consider whether to apply the Single Publication Rule to internet publications, the

Third Circuit predicted in an appeal from this bankruptcy case that “Pennsylvania courts would

extend the single publication rule to publicly accessible material on the Internet.” Id. In making

that prediction, the court endorsed an out-of-state court’s observation that, for purposes of the

Single Publication Rule, there is “no rational basis upon which to distinguish publication of a

book or report through traditional printed media and publication through electronic means.” Id.

And in a subsequent defamation and false light invasion of privacy suit under Pennsylvania law,

the Third Circuit stated unequivocally: “The posting of an article on the Internet is the act of

                                                   -10-
Case 09-11204-elf      Doc 3419     Filed 08/23/21 Entered 08/23/21 13:54:10              Desc Main
                                  Document      Page 11 of 17



publication. Its continuous availability to be viewed does not constitute republication.” Graboff

v. Am. Ass’n of Orthopaedic Surgeons, 559 Fed. Appx. 191, 195 (3d Cir. 2014). The court

reasoned that “[i]f continuous availability constituted the act of republication, then ‘[a] publisher

would remain subject to suit for statements made many years prior, and ultimately could be sued

repeatedly for a single tortious act the prohibition of which was the genesis of the single

publication rule.’” Id. at 195 (quoting In re Phila. Newspapers, LLC, 690 F.3d at 174-75).

                30.     Most on point, in its 2011 ruling regarding the claims by Glunk and

Brodie based on October 2009 and June 2010 articles, this Court considered and resolved the

precise issue that is before it here: whether the continued online availability of a pre-October

2010 Inquirer article constitutes a post-sale “republication” that can give rise to a new cause of

action. In light of the Single Publication Rule, this Court said no:

                The articles which Dr. Glunk maintains are defamatory were
                published on October 3 and 4, 2009. The article which Ms. Brodie
                maintains cast her in a negative light appeared on June 22, 2010.
                While the articles may remain extant and available online, neither
                was republished after PMN [i.e., Philadelphia Media Network,
                Inc.] 3 became the owner of the papers. Neither did PMN assume
                liability for defamation claims such as these. For that reason, the
                plaintiffs may not look to PMN for any recovery.

Ex. 6 (Opinion, Docket No. 3230) at 14, reported at In re Phila. Newspapers, LLC, 450 B.R. at

108. This Court then ordered that the plaintiffs’ actions based on pre-October 2010 articles

“shall be dismissed with prejudice,” that the plaintiffs “shall immediately take the necessary

action . . . to effectuate the dismissal with prejudice,” and that the plaintiffs “immediately cease

and refrain from any further acts to continue the claim and causes of action asserted in their




       3
           See note 2 above.



                                                -11-
Case 09-11204-elf     Doc 3419      Filed 08/23/21 Entered 08/23/21 13:54:10             Desc Main
                                  Document      Page 12 of 17



respective Actions (whether in the Pennsylvania Courts or any other court) or to, in any other

manner, seek to enforce such claims.” Ex. 5 (Order, Docket No. 3229) at ¶¶ 2, 4-5.

               31.     In communications with undersigned counsel, Vincent Jr.’s counsel has

attempted to distinguish his client’s claims based on a pre-October 2010 article from those that

this Court dismissed that were based on pre-October 2010 articles. His argument: PI PBC

“republished” the March 2010 Article by removing the photograph of Vincent Jr. and his father

after Vincent Jr.’s counsel complained to PI PBC’s general counsel about the photograph in

October 2020. For two reasons, this removal of the photograph should not change the outcome

here. First, PI PBC is not aware of any authority to support the proposition that removing a

photograph from an online article is a “republication” of the article’s unchanged text. Again,

undersigned counsel has asked Vincent Jr.’s counsel for any such authority, and he has provided

none. See Ex. 15 (July 23-Aug. 13, 2021 emails). Second, even if the removal of the photograph

were a “republication” of the March 2010 Article’s text, Vincent Jr.’s claims against PI PBC in

his operative, Third Amended Complaint are based on the version of the March 10 Article with

the photograph. See Ex. 4 (Third Amended Complaint) ¶¶ 14-15, 17 & Ex. A (March 2010

Article, with photograph). Indeed, when asked after the filing of the Third Amended Complaint

to support Vincent Jr.’s continued assertion that the March 2010 Article accused Vincent Jr.—

not just Vincent Sr.—of extortion, Vincent Jr.’s counsel pointed to the photograph of Vincent Jr.

with Vincent Sr. See Ex. 15 (July 23-Aug. 13, 2021 emails).

               32.     Therefore, because the Confirmation Order authorized the sale of the

Debtors’ assets free and clear of any liabilities other than those expressly assumed, and the APA

excluded from the sale any liability for pre-closing acts, omissions, or events, this Court should

order the dismissal of Vincent Jr.’s claims against PI PBC based on the March 2010 Article.



                                               -12-
Case 09-11204-elf     Doc 3419     Filed 08/23/21 Entered 08/23/21 13:54:10             Desc Main
                                 Document      Page 13 of 17



       C.     The Plan and Confirmation Order released PI PBC from any liability for
claims based on the March 2010 Article and enjoined any claims against PI PBC based on
the March 2010 Article.

              33.     Even if the Confirmation Order and APA had not excluded from the

October 2010 sale any liability for claims based on the March 2010 Article, the broad release and

injunction provisions in the Confirmation Order and Plan likewise preclude Vincent Jr.’s claims

against PI PBC.

              34.     The Confirmation Order provided, in pertinent part:

              Releases and Discharges. The discharge, release, indemnification
              and exculpation provisions set forth in Article X of the Plan are
              made in exchange for consideration, are in the best interest of the
              Debtors, the Estates, the Holders of Claims and Interests, are fair,
              equitable, reasonable, and are integral and necessary elements of
              the restructuring and resolution of the Chapter 11 Cases in
              accordance with the Plan. The discharge, release, indemnification
              and exculpation provisions set forth in Article X of the Plan are:
              (1) the result of a carefully negotiated good-faith settlement about
              the Debtors and their major stakeholders; (2) meant to provide
              relief from future litigation, and the prospect of future litigation,
              that could have derailed the Debtors’ restructuring efforts and
              possibly resulting in the shutdown and liquidation of their
              business; [and] (3) fair and necessary for successful Plan
              Confirmation . . . . No Claims are being released to the extent set
              forth in the last proviso of Section 10.02(b) of the Plan or
              exempted from the releases by Section 10.02(b) . . . .

              Ex. 1 (Confirmation Order, Docket No. 2620) at ¶ ZZ.

              Injunction. . . . . [N]o Holder of a Claim against any Debtor may,
              on account of such Claim, seek or receive any payment or other
              distribution from, or seek recourse against, any of the Debtors’
              respective successors or their respective property, except that from
              and after the Confirmation Date, all Persons who have held, hold,
              or may hold Claims against or Interests in the Debtors are
              permanently enjoined from taking any of the following actions
              against . . . the Purchaser . . . , or any of their property on account
              of such Claims or Interests: (i) commencing or continuing, in any
              manner or in any place, any action or other proceeding; (ii)
              enforcing, attaching, collecting, or recovering in any manner any
              judgment, award, decree, or order; (iii) creating, perfecting, or
              enforcing any Lien or encumbrance; and (iv) commencing or

                                               -13-
Case 09-11204-elf    Doc 3419      Filed 08/23/21 Entered 08/23/21 13:54:10                Desc Main
                                 Document      Page 14 of 17



             continuing, in any manner or in any place, any action that does not
             comply with or is inconsistent with the provisions of the Plan;
             provided, however, that nothing contained herein shall preclude
             such Persons from exercising their rights pursuant to and
             consistent with the terms of the Plan.

             Id. at ¶ 31.

             Released Claims. As of the Effective Date, this Confirmation
             Order shall constitute an injunction permanently enjoining any
             Person that has held, currently holds or may hold a Claim, demand,
             debt, right, Cause of Action or liability that is subject to
             exculpation under Section 10.01(b) of the Plan or released pursuant
             to Section 10.02 of the Plan from enforcing or attempting to
             enforce any such Claim, demand, debt, right, Cause of Action or
             liability against any (a) Debtor, (b) Releasee, or (c) Exculpated
             Person, or any of their respective property, based on, arising from
             or relating to, in whole or in part, any act, omission, or other
             occurrence taking place on or prior to the Effective Date with
             respect to or in any way relating to the Debtors, the Chapter 11
             Cases, the Plan, the Disclosure Statement or the Asset Purchase
             Agreement, all of which claims, demands, debts, rights, Causes of
             Action or liabilities shall be deemed released on and as of the
             Effective Date . . . .

             Id. at ¶ 32(bold added).

             35.     The Plan in turn provided, in pertinent part:

              “Releasees” means each of . . . (e) the Purchaser; . . . (h) the
             Debtors; and (i) with respect to each of the foregoing entities . . . ,
             such entities’ . . . employees, agents, . . . [and] representatives . . . ,
             solely in their respective capacities as representatives of any of the
             foregoing.

             Ex. 2 (Plan, Docket No. 2620-1) at § 1.01

             Discharged Claims and Terminated Interests. . . . . [N]o Holder of
             a Claim against any Debtor may, on account of such Claim, seek or
             receive any payment or other distribution from, or seek recourse
             against, any of the Debtors’ respective successors or their
             respective property, except that from and after the Confirmation
             Date, all Persons who have held, hold, or may hold Claims against
             or Interests in the Debtors are permanently enjoined from taking
             any of the following actions against . . . the Purchaser . . . , or any
             of their property on account of such Claims or Interests: (i)
             commencing or continuing, in any manner or in any place, any


                                                -14-
Case 09-11204-elf   Doc 3419        Filed 08/23/21 Entered 08/23/21 13:54:10         Desc Main
                                  Document      Page 15 of 17



             action or other proceeding; (ii) enforcing, attaching, collecting, or
             recovering in any manner any judgment, award, decree, or order;
             (iii) creating, perfecting, or enforcing any Lien or encumbrance;
             and (iv) commencing or continuing, in any manner or in any place,
             any action that does not comply with or is inconsistent with the
             provisions of the Plan; provided, however, that nothing contained
             herein shall preclude such Persons from exercising their rights
             pursuant to and consistent with the terms of the Plan.

             Id. at § 10.01(a).

             Releases by Holders of Claims and Interests. Effective as of the
             Effective Date, and except as otherwise provided in the Plan or the
             Confirmation Order, in consideration for the obligations of the
             Debtors under the Plan and the Asset Purchase Agreement and the
             payments, contracts, instruments, releases, agreements or
             documents to be entered into or delivered in connection with the
             Plan and the Asset Purchase Agreement, each Person (excluding
             any of the Debtors) that has held, currently holds or may hold a
             Claim or Interest, and any Affiliate of any such Person (as well as
             any trustee or agent on behalf of each such Person), shall be
             deemed to have forever waived, released and discharged the
             Releasees from any and all Claims, obligations, suits, judgments,
             damages, rights, Causes of Action and liabilities whatsoever . . . ,
             whether liquidated or unliquidated, fixed or contingent, matured or
             unmatured, known or unknown, foreseen or unforeseen, then
             existing or thereafter arising, in law, equity or otherwise that are
             based in whole or in part on any act or omission, transaction,
             event or other occurrence taking place on or prior to the
             Effective Date in any way relating to the Debtors, the Chapter 11
             Cases, the Plan, the Disclosure Statement or the Asset Purchase
             Agreement other than Claims or liabilities arising out of or relating
             to any act or omission that constitutes a failure to perform the duty
             to act in good faith and where such failure to perform constitutes
             willful misconduct, gross negligence or fraud; . . . provided
             further, however, that this section 10.02(b) shall not release any
             natural person Releasee under subsection (i) of the defined term
             Releasees from any Claim or Cause of Action asserted against such
             natural person only if such Claim or Cause of Action was pending
             as of June 25, 2010 and is covered by insurance, to the extent of
             such insurance coverage. The Plaintiffs listed on Exhibit A to the
             Plan are not bound by the releases provided for in Section 10.02(b)
             of the Plan.

             Id. at § 10.02(b) (first bold added)




                                              -15-
Case 09-11204-elf     Doc 3419        Filed 08/23/21 Entered 08/23/21 13:54:10           Desc Main
                                    Document      Page 16 of 17



               Injunction. Except as otherwise specifically provided herein, on
               the Effective Date, the Confirmation Order shall constitute an
               injunction permanently enjoining any Person (excluding any of the
               Debtors) that has held, currently holds, or may hold a Claim,
               demand, debt, right, Cause of Action or liability that is released
               pursuant to this Section 10.02 of the Plan from enforcing or
               attempting to enforce any such Claim, demand, debt, right, Cause
               of Action or liability against any Releasee or any of their
               respective Property.

               Id. at § 10.02(c).

               36.     These release and injunction provisions in the Confirmation Order and

Plan combine to preclude claims based on acts or omissions that occurred before the Plan’s

October 8, 2010 Effective Date—such as claims based on pre-October 2010 articles. As this

Court explained in 2011 when addressing claims based on October 2009 and June 2010 articles,

there are exceptions for (1) claims that are based on conduct that both (a) violated a contractual

duty of good faith and (b) constituted willful misconduct, gross negligence or fraud and (2)

certain claims covered by the Debtors’ insurance that were pending as of June 25, 2010 and

listed on Exhibit A to the Plan. Ex. 5 (Opinion, Docket No. 3229) at 6-11, reported at In re

Phila. Newspapers, LLC, 450 B.R. at 103-06. This Court concluded that claims based on the

October 2009 and June 2010 articles did not fall within either exception and were therefore

precluded by the release and injunction provisions. Id. The Court should reach the same

conclusion here as to Gaudini’s claims based on the March 2010 Article.

               37.     As discussed above, the fact that the March 2010 Article—like the

October 2009 and June 2010 articles—remained available online after the sale closed and the

Plan became effective does not matter. Nor does the fact that, in 2021, PI PBC removed the

photograph of Vincent Jr. and Vincent Sr. See ¶¶ 28-31 above.




                                                -16-
Case 09-11204-elf      Doc 3419      Filed 08/23/21 Entered 08/23/21 13:54:10              Desc Main
                                   Document      Page 17 of 17



                                          CONCLUSION

               38.     For all of these reasons, PI PBC respectfully requests that the Court enter

the attached proposed order (i) reopening this bankruptcy case for the limited purpose of

considering and ruling on the arguments made and relief requested in this Motion; (ii) dismissing

Vincent Jr.’s claims against PI PBC in the Gaudini Action and directing him to take all necessary

action effectuate that dismissal; (iii) directing Vincent Jr. to cease any further acts to continue his

claims against PI PBC in the Gaudini Action or to in any other manner seek to enforce his claims

against PI PBC based on the March 2010 Article; and (iv) awarding PI PBC its costs and

attorneys’ fees incurred in connection with the preparation, filing, and arguing of the Motion and

in defending against underlying Gaudini Action.

                                                TROUTMAN PEPPER                  HAMILTON
                                                SANDERS, LLP

Date: August 23, 2021
Philadelphia, Pennsylvania                      /s/ Eli Segal
                                                Eli Segal, Esq.
                                                3000 Two Logan Square
                                                Eighteenth and Arch Streets
                                                Philadelphia, PA 19103-2799
                                                (215) 981-4000

                                                Counsel to The Philadelphia Inquirer, PBC




                                                 -17-
